DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “use” (see MPEP §2173.05(q)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             Regarding claim 1, line 4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, lines 13-14, the liquid surface and the film have been identified by the same number (i.e., liquid surface (8), film (8)).
Regarding claim 1, lines 13-14, the expression “such that the film at the interface between the film (8) and the container (2) is exerted to stress, thereby forming a fiber” is indefinite because it is not clear how a film can be at the interface between itself and a container.
Regarding claim 1, lines 17-19, the expression “such that the film at the interface between the film and the object (11) is exerted to stress, thereby forming a fiber” is indefinite because it is not clear how a film can be at the interface between itself and an object.
             Regarding claim 12, line 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, line 3, the term “preferably” renders the claim indefinite because it is not clear if the liquid surface is, or is not, kept substantially horizontal.
Regarding claim 13, lines 7-8, the expression “such that the film at the interface between the film and the container is exerted to stress, thereby forming a fiber” is indefinite because it is not clear how a film can be at the interface between itself and a container.
Regarding claim 14, lines 5-6, the expression “such that the film at the interface between the film and the object is exerted to stress, thereby forming a fiber” is indefinite because it is not clear how a film can be at the interface between itself and an object.
Regarding claim 20, this is a “use” claim (see MPEP §2173.05(q)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Velev et al (U.S. Patent 8,551,378 B2).
Regarding claim 14, Velev et al (see the entire document, in particular, col. 3, lines 4-7 and 18-19; col. 7, lines 11-12; col. 10, lines 2-4, 8-15, 24 and 29-31; col. 11, lines 1-5; Figure 1) teaches an apparatus for making fibers (see col. 3, lines 18-19 of Velev et al), including (a) a container for holding a volume of liquid having a liquid surface (see Figure 1 and col. 10, lines 8-10 (container 104 for containing a volume of medium) of Velev et al); (b) an object configured to extend through the liquid surface (see Figure 1 and col. 10, lines 10-11 (structure 108 extending out from container 104) of Velev et al); and (c) a motor operatively connected to the object and configured to operate the object within the container, such that a film at the interface between the object and a material on the surface of the object is exerted to stress, thereby forming a fiber (see Figure 1, col. 10, lines 29-31 (the inner cylinder (i.e., structure 108) is driven by a suitable motor) and col. 11, lines 1-5 (when the structure 108 (i.e., inner cylinder) is rotating, velocity vectors (and stresses) are largest near the rotating structure 108, and the material closest to the rotating structure 108 is subjected to larger stresses) of Velev et al).
Allowable Subject Matter
Claims 1-13, 18 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/             Primary Examiner, Art Unit 1742